Exhibit 10.1

 

 



FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the "Amendment") is made and entered into this
8th day of October, 2018, by and between GIG VAOI Breckinridge, LLC, a Georgia
limited liability company, having an address at 3390 Peachtree Road NE, Suite
1200, Atlanta, Georgia 30326 (hereinafter called "Landlord" or "Lessor"), and
Applied Optoelectronics, Inc., a Delaware corporation having an address at 3025
Breckinridge Boulevard, Suite 130, Duluth, Georgia 30096 (hereinafter called
"Tenant" or "Lessee").

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are parties to that certain Lease dated November 1,
2015, by and between Tenant and Landlord (collectively, the "Lease");

 

WHEREAS, the Term of the Lease is scheduled to expire on November 30, 2018, and
Landlord and Tenant desire to extend the Term of the Lease, and make additional
amendments to the Lease, as more particularly set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:

 

1.Incorporation of Recitals. The foregoing recitals are specifically
incorporated in this Amendment by this reference.

 

2.Definitions. Capitalized terms in this Amendment that are not defined in the
Amendment shall have the same meaning as in the Lease.

 

3.Amendment to the Lease. The Landlord and the Tenant hereby agree to amend as
follows:

 

a.Term. Notwithstanding anything contained in the Lease to the contrary, the
Lease shall be extended for thirty-six (36) months (the "Extended Term")
commencing on December 1, 2018 (the "Commencement Date") and expiring on
November 30, 2021 (the "Expiration Date").

 

b.Base Rent. Base Rent during the Extended Term shall be as follows: $2,983.00
per month from December 1, 2018 to November 30, 2019; $3,072.49 per month from
December 1, 2019 to November 30, 2020; $3,164.67 per month from December 1, 2020
to November 30, 2021.

 

c.Security Deposit. As of the execution date of this Amendment, Landlord holds a
Security Deposit equal to $2,983.00.

 

d.Lessor's Work. Lessee accepts the Premises in "As-Is" condition.

 

4.Ratification. The Landlord and the Tenant ratify all other provisions of the
Lease, except as may be inconsistent with the specific terms of this Amendment.

 

5.Counterparts. This Amendment may be executed by electronic mail, fax (if
promptly followed by the original) and in any number of counterparts, each of
which shall constitute one and the same instrument, and either party hereto may
execute this Amendment by signing any such counterpart.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 



 1 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment effective the
day and year written above.

 

 





LANDLORD:   TENANT:       GIG VAOI BRECKINRIDGE, LLC, a Georgia limited
liability company   APPLIED OPTOELECTRONICS, INC., a Delaware corporation      
     By: GODDARD VALUE-ADD OFFICE FUND I, L.P., a Delaware limited partnership,
its sole member   By: /s/ Stefan Murry                           Printed Name:
Stefan Murry             By: GODDARD VAO FUND I GP, LLC, a Delaware limited
liability company, its general partner   Title: CFO             By: GODDARD
INVESTMENT GROUP, LLC, a Georgia limited liability company, its sole member    
     

 

By: /s/ Robert C. Goddard, III                       

Name: Robert C. Goddard, III

Title: Chairman and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 